Cite as 2014 Ark. App. 487

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-14-195


DONNIE HUDSON                                     Opinion Delivered   September 24, 2014
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. JV-2012-188-3]

                                                  HONORABLE STACEY
ARKANSAS DEPARTMENT OF                            ZIMMERMAN, JUDGE
HUMAN SERVICES
                    APPELLEE                      APPEAL DISMISSED



                           JOHN MAUZY PITTMAN, Judge

       Donnie Hudson filed this appeal following several orders by the Washington County

Circuit Court. For the reasons explained below, we dismiss the appeal.

       In Fogerson v. Arkansas Department of Human Services, 2014 Ark. App. 232, we affirmed

the trial court’s placement of the child in this case, P.F., in the custody of Mr. Ben Navarro,

who was determined by DNA testing to be the biological father. The man named on the

birth certificate as the child’s father, who is the present appellant, was served by publication

but did not appear. Appellant has since appeared in the trial court and has purported to appeal

the paternity order, along with a host of other orders concerning the dependency-neglect

case, including the permanency-planning and closing order. Appellant was not a party to

these proceedings but argues that, because he was not personally served, they are all invalid

and should be set aside.
                                 Cite as 2014 Ark. App. 487

       None of this is ripe for determination. All of appellant’s arguments depend upon his

status as parent of the child, whom he had not seen in the past seven years. Testimony of the

mother in the prior case made it appear that appellant was listed on the birth certificate, not

because he was the actual father but instead because doing so would entitle the child to social

security benefits based on appellant having established a disability. Crucially, the trial court

granted appellant’s motion to set aside the paternity order because appellant was not properly

served, and that court expressly held the case open for a new determination of paternity. See

Ark. R. Civ. P. 60(k). No hearing has yet been held on that issue.

       Under Rule 54(b) of the Arkansas Rules of Civil Procedure, an order is not final if it

adjudicates fewer than all the claims or rights and liabilities of fewer than all the parties.

Appellant’s status as parent has yet to be determined by the trial court, no Rule 54(b)

certification has been sought or granted, and the appeal is thus not final. Compare McHenry

v. Arkansas Department of Human Services, 2014 Ark. App. 443, ___ S.W.3d ___.

       Appeal dismissed.

       WALMSLEY and HIXSON, JJ., agree.

       Brenda Horn Austin, for appellant.

       Tabitha B. McNulty, County Legal Operations; and Chrestman Group, PLLC, by: Keith

L. Chrestman, for appellees.




                                               2